Name: Commission Regulation (EC) NoÃ 322/2006 of 23 February 2006 amending Regulation (EC) NoÃ 1043/2005 by reason of the provisions on the hygiene of foodstuffs and for food of animal origin provided for by Regulation (EC) NoÃ 852/2004 of the European Parliament and of the Council and by Regulation (EC) NoÃ 853/2004 of the European Parliament and of the Council
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 24.2.2006 EN Official Journal of the European Union L 54/3 COMMISSION REGULATION (EC) No 322/2006 of 23 February 2006 amending Regulation (EC) No 1043/2005 by reason of the provisions on the hygiene of foodstuffs and for food of animal origin provided for by Regulation (EC) No 852/2004 of the European Parliament and of the Council and by Regulation (EC) No 853/2004 of the European Parliament and of the Council THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular the first subparagraph of Article 8(3) thereof, Whereas: (1) As from 1 January 2006 Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (2) and Council Directive 89/437/EEC of 20 June 1989 on hygiene and health problems affecting the production and the placing on the market of egg products (3) are repealed by Directive 2004/41/EC of the European Parliament and of the Council (4) and replaced by Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (5) and by Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (6). (2) For reasons of clarity it is appropriate to adapt accordingly the references made to Directive 92/46/EEC and Directive 89/437/EEC in Commission Regulation (EC) No 1043/2005 of 30 June 2005 implementing Council Regulation (EC) No 3448/93 as regards the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds (7). (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I to the Treaty, HAS ADOPTED THIS REGULATION: Article 1 In Article 52 of Regulation (EC) No 1043/2005, paragraph 4 is replaced by the following: 4. For a refund to be granted on goods falling within CN codes 0403 10 51 to 0403 10 99, 0403 90 71 to 0403 90 99, 0405 20 10, 0405 20 30, 2105 00 99, 3502 11 90 and 3502 19 90 the goods shall meet the relevant requirements of Regulation (EC) No 852/2004 of the European Parliament and of the Council (8) and Regulation (EC) No 853/2004 of the European Parliament and of the Council (9), in particular the requirement of having been prepared in an approved establishment and of complying with the health marking requirements specified in Section I of Annex II to Regulation (EC) No 853/2004. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 2006. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) OJ L 268, 14.9.1992, p. 1. (3) OJ L 212, 22.7.1989, p. 87. (4) OJ L 157, 30.4.2004, p. 33. Corrected by OJ L 195, 2.6.2004, p. 12. (5) OJ L 139, 30.4.2004, p. 1. Corrected by OJ L 226, 25.6.2004, p. 3. (6) OJ L 139, 30.4.2004, p. 55. Corrected by OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Commission Regulation (EC) No 2076/2005 (OJ L 338, 22.12.2005, p. 83). (7) OJ L 172, 5.7.2005, p. 24. (8) OJ L 139, 30.4.2004, p. 1. Corrected by OJ L 226, 25.6.2004, p. 3. (9) OJ L 139, 30.4.2004, p. 55. Corrected by OJ L 226, 25.6.2004, p. 22..